Per Curiam.
{¶ 1} This is an appeal from a judgment dismissing a petition for a writ of habeas corpus.
{¶ 2} In July 2005, appellant, Gregory Crase, then an inmate at Mansfield Correctional Institution, filed a petition in the Court of Appeals for Richland County for a writ of habeas corpus to compel appellee, his prison warden, to release him from prison. Crase claimed that the Ohio Adult Parole Authority had unlawfully extended his release date from July 2005 to October 2005. The warden moved to dismiss the petition.
{¶ 3} In August 2005, the court of appeals dismissed Crase’s petition. The court of appeals concluded that Crase’s petition was fatally defective because he did not comply with the R.C. 2725.04(D) requirement to attach commitment papers to the petition.
{¶ 4} In his appeal as of right, Crase asserts that the court of appeals erred in dismissing his petition. For the following reasons, we dismiss this appeal as moot.
{¶ 5} “ '[HJabeas corpus in Ohio is generally appropriate in the criminal context only if the petitioner is entitled to immediate release from prison or some type of physical confinement.’ ” Smith v. Leis, 106 Ohio St.3d 309, 2005-Ohio-5125, 835 N.E.2d 5, ¶ 13, quoting State ex rel. Smirnoff v. Greene (1998), 84 Ohio St.3d 165, 167, 702 N.E.2d 423. “If a habeas corpus petitioner seeking release is subsequently released, the petitioner’s habeas corpus claim is normally rendered moot.” Larsen v. State (2001), 92 Ohio St.3d 69, 69-70, 748 N.E.2d 72, citing Pewitt v. Lorain Correctional Inst. (1992), 64 Ohio St.3d 470, 472, 597 N.E.2d 92. Crase’s appeal is moot because his sentence has now expired and he has been released from prison.
Gregory Crase, pro se.
Jim Petro, Attorney General, and Thelma Thomas Price, Assistant Attorney General, for appellee.
{¶ 6} Moreover, this is not a claim that is “capable of repetition, yet evading review.” Spencer v. Kemna (1998), 523 U.S. 1, 17, 118 S.Ct. 978, 140 L.Ed.2d 43; Larsen, 92 Ohio St.3d at 70, 748 N.E.2d 72.
{¶ 7} Therefore, we dismiss this appeal as moot.
Appeal dismissed.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.